Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 08, 2021 has been entered.

Response to Amendment
The amendment filed on June 08, 2021 has been entered.  Claim 6 has been cancelled.  Claims 1-5 & 7-21 remain pending.
 
Claim Objections
Claims 15-16 & 19-21 are objected to because of the following informalities:  
Claim 15 - Lines 3-4 has been amended to recite “through the at plurality of vents” wherein the claim should recite “through the plurality of vents”;
Claim 16 is objected to by virtue of its dependency on Claim 15;
Claim 19 identifies the compressor with the reference character “20” in Line 1.  HOWEVER, this is the only instance that the reference character was used in any of the claims.  The applicant needs to be consistent and either have all parts identified with the 
Claim 19 - Line 15 recites “a first branch of flow path” wherein it should recite “a first branch of a flow path”; 
Claims 20-21 are objected to by virtue of its dependency on Claim 19;
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-13 & 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas (US 3,050,237 A) in further view of Morse (US 4,759,692 A) (Morse hereinafter).
Regarding Claim 1, Nicholas discloses:  A compressor (Figure 1) comprising: 
a case (1, 17, 2 & 5); and 
at least one piston (11) mounted for reciprocating movement (Figure 1), each in a respective cylinder (6) of the case (Figure 1), the at least one piston having a peripheral surface and an upper surface (Figure 1); and 
at least one discharge valve (10) comprising: 
an annular valve element (42; Column 2 - Line 58; Nicholas describes the valve being a discharge valve disc, which would be in the form of an “annular element”) shiftable between: 
a closed condition (Figure 1) seated against an inner seating surface (23) and an outer seating surface (24; Figure 1); and 
an open condition (Figure 2); 
a valve guide (41);
a plurality of springs held at least partially by the valve guide biasing the valve element from the open condition toward the closed condition (Figures 1 & 2).  
Nicholas fails to disclose:  a plurality of vents in the valve guide providing a flow path from a region above the valve element vertically upward through the valve guide wherein the flow path passes into a lower end of each said vent immediately above the plurality of springs and out an upper end of each said vent.
However, Morse does teach:  a compressor (10) comprising:
at least one discharge valve (38) comprising:  
a valve guide (28); 
one or more springs (60) held at least partially by the valve guide (28) biasing the valve element (62) from the open condition toward the closed condition (Figure 2); and 
a plurality of vents in the valve guide (28) providing a flow path from a region above the valve element (62; Column 7 - Lines 5-7) vertically upward through the valve guide (28) wherein the flow path passes into a lower end of each said vent immediately above the plurality of springs and out an upper end of each said vent (see the annotation of Figure 2 below).

    PNG
    media_image1.png
    328
    709
    media_image1.png
    Greyscale

PLEASE NOTE that the proposed modification is to add the vertical vent (as being taught by Morse) to each of the existing discharge cavities (40’) of Nicholas (as shown in Figure 1), which would result in there being a plurality of vents due to the fact that there are a plurality of cavities.  The examiner also notes that the proposed modification would not impact the ability of Nicholas to reduce the amount of valve clatter (as described in Column 1 - Lines 18-21).  This is because Nicholas describes how the discharge valve is formed to reduce the more pronounced clatter of the discharge valve disc due to how the cavity (40’) is provided with a shallow inner ledge/step (43) and a deeper outer ledge/step (44) that allows the discharge valve disc to “cock” as is shown in Figure 2 (see Column 2 - Lines 56-65).  Nicholas continues to describe how “the movement of the discharge valve disc on opening strikes against the lower ledge (43) and since this movement is reduced, this in effect substantially reduces the clatter during operation” (see 
Morse describes how while their assembly has a primary radial flow path (58) for the discharge pressure to be vented into the housing (12), which would be equivalent Nicholas’ primary radial flow path (18), their assembly further comprises a vertical vent hole (54) that provides a secondary path as discharge pressure passes around the valve element (62), see Column 7 - Lines 3-7.  Modifying Nicholas to have the vertical secondary vent passage extending coaxially with the valve spring (as being taught by Morse) would provide the benefit of allowing any pressurized fluid that passes around their annular valve element & into the cavity (40’) to still be vented into the discharge chamber.  This would equalize the pressure vertically above the valve element & allow the pressure differential to more securely seat the valve element on the valve seat, which would help to reduce any clattering that may result from a weaker seating of the valve.    
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor assembly of Nicholas such that a second vent passage was formed in the valve guide (as taught by Morse) to provide the benefit of equalizing the pressure of the fluid above the valve element to help ensure that the valve remains more securely seated against the valve seat. 
Regarding Claim 2, Nicholas in view of Morse teaches the invention as disclosed above in Claim 1, wherein Nicholas further discloses:  wherein: the inner seating surface (23) is on a seat (21) secured centrally to an underside of the valve guide
Regarding Claim 4, Nicholas in view of Morse teaches the invention as disclosed above in Claim 1, wherein Nicholas further discloses:  wherein: the plurality of springs are partially accommodated in a respective plurality of pockets (40’; see Figure 1). 
Nicholas as modified by Morse in view of Claim 1 teaches:  the plurality of vents extend to the respective plurality of spring pockets (This would be met upon the modification of Nicholas to have a vertical vent passage extending from each spring cavity above the valve element (as being taught by Morse in Figure 2) as outlined in the rejection of Claim 1 above.).  
Regarding Claim 5, Nicholas in view of Morse teaches the invention as disclosed above in Claim 4, wherein Nicholas in view of Morse teaches:  wherein: each of the plurality of vents is coaxial with the respective associated one of the plurality of pockets (This would be met upon the modification of Nicholas to have a vertical vent passage extending from each spring cavity above the valve element (as being taught by Morse in Figure 2) as outlined in the rejection of Claim 1 above.).
Regarding Claim 7, Nicholas in view of Morse teaches the invention as disclosed above in Claim 1, wherein Nicholas further discloses:  wherein: one or more peripheral openings (18) provide communication from the cylinder (6) to a discharge plenum (50; see Figure 1).  
Regarding Claim 8, Nicholas in view of Morse teaches the invention as disclosed above in Claim 1, wherein Nicholas further discloses:  further comprising: a motor (Column 1 - Lines 69-72); 
a crankshaft driven by the motor (Column 1 - Lines 45-49; Nicholas describes how it is well known that in such reciprocating compressors, it is well known in the art the driving components of the compressor are contained within “a crankcase compartment 4”.  While Nicholas does not EXPLICITLY disclose having a “crankshaft”, the examiner takes official notice that one a crankcase 14 supporting a crankshaft 16 which is driven by a motor 18”, see Figure 1 & Column 4 - Lines 59-61)
at least one connecting rod coupling the crankshaft to the at least one piston (11; see the annotation of Figure 1 below).  

    PNG
    media_image2.png
    448
    896
    media_image2.png
    Greyscale

Regarding Claim 9, Applicant should note that the recitation “wherein: the plurality of vents each comprise a drilled hole” is a product-by-process recitation and as such has not been given any patentable weight.  
As it has been held, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. 
Regarding Claim 10, Nicholas in view of Morse teaches the invention as disclosed above in Claim 1, wherein while Nicholas does teach having at least one piston (11), Nicholas & Morse both fail to teach:  wherein: the at least one piston comprises a plurality of identical pistons.  
HOWEVER, Morse does teach how it is known that a compressor assembly can comprise a plurality of identical pistons (24) being rotated by a common motor (18).
Increasing the number of pistons in the compressor assembly would increase the amount of pressurized gas that can be discharged by the compressor.  FURTHERMORE, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP § 2144.04 - Paragraph VI.B, and the applicant has not identified how having “a plurality of identical pistons” would provide any type of patentable significance over the known prior art.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor assembly of Nicholas such that the compressor used a plurality of identical pistons to pressurize the fluid, as taught by Morse, as increasing the number of pistons would increase the pumping capacity of the compressor AND increasing the number of pistons would not result in any patentable significance. 

When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  
Regarding Claim 11, Nicholas in view of Morse teaches the invention as disclosed above in Claim 1, wherein Nicholas further discloses:  wherein: the cylinder (6) is formed in a cylinder block (5; Figure 1); 
a valve plate assembly (13 & 21) is mounted to the cylinder block (5; Figure 1); and 
the valve guide (41) is mounted to the valve plate assembly (13; Figure 1).  
Regarding Claim 12, Nicholas in view of Morse teaches the invention as disclosed above in Claim 11, wherein while Nicholas further discloses:  the valve plate assembly (13 & 21) has a seat (see the annotation of Figure 2 below) forming a seating surface (27) of a suction valve (26); 
the piston (11) upper surface has an outer portion and projection extending centrally upward (see the annotation of Figure 2 below); and 
the piston (11) has a top-dead-center condition wherein the projection is partially received within the seat (27; see the annotation of Figure 2 below).  

    PNG
    media_image3.png
    339
    649
    media_image3.png
    Greyscale

Regarding Claim 13, Nicholas in view of Morse teaches the invention as disclosed above in Claim 12, wherein Nicholas further teaches: wherein: the seat forms the outer seating surface of the associated discharge valve (42) of the at least one discharge valve (see the annotation of Figure 2 below); 
the valve plate assembly (13 & 21) has an inner seat (21) forming an inner seating surface (23) of the associated discharge valve (Figure 1); 
the piston (11) has a recess in the projection (see the annotation of Figure 2 above with the rejection of Claim 12); and 
in the top-dead-center condition, the inner seat is partially received within the recess (see the annotation of Figure 2 above with the rejection of Claim 12).  
Regarding Claim 15, Nicholas in view of Morse teaches the method as disclosed above in Claim 1, wherein Nicholas further discloses:  the method comprising: reciprocating the at least one piston (11) in the respective cylinder (6), wherein during an upward motion of the reciprocating piston, a flow of fluid passes into the cavity (40’; see Figure 2).
Nicholas as modified by Morse (in view of Claim 1) further teaches: wherein the flow of fluid passes through the at plurality of vents (This would be met upon the modification of Nicholas to have a vertical vent extending from the cavity (40’) above the discharge valve element (42) as was taught by Morse, see the rejection of Claim 1 above).  
Regarding Claim 16, Nicholas in view of Morse teaches the method as disclosed above in Claim 15, wherein Nicholas as modified by Morse (in view of Claim 1) further discloses:  wherein: for each vent of the plurality of vents, the flow of fluid is a branch of a flow being discharged from the cylinder (Nicholas: 6) and passing into a first end of such vent, and out a second end of such vent; and with another branch passing out a peripheral opening (Nicholas: 45 or 18) bypassing the plurality of vents (see the annotation of Figure 2 below showing the proposed modification of Nicholas in view of Morse).  

    PNG
    media_image4.png
    439
    633
    media_image4.png
    Greyscale

Regarding Claim 17, Nicholas discloses:  A vapor compression system (see Column 1 - Lines 40-46 & Column 2 - Lines 68-71; Nicholas describes how their compressor is used to compress a gas, which would be “a vapor”).
Nicholas in view of Morse teaches the vapor compression system comprising the compressor of claim 1 (see the rejection of Claim 1 above).  
Regarding Claim 18, Nicholas in view of Morse teaches the invention as disclosed above in Claim 17, wherein Nicholas further discloses:  being a refrigeration system (Column 1 - Lines 40-46).  
Regarding Claim 19, this claim is reciting the same limitations that were previously disclosed in Claim 1 IN ADDITION TO having: an inner seating surface on an inner valve seat, the inner valve seat secured centrally to the valve guide;
providing a first branch of flow path from a region above the vale element upward through the valve guide, wherein the first branch passes into a lower end of each said vent; and
a peripheral opening providing a second branch of the flow path from the region above the valve element outward through the peripheral opening.
With respect to all of the limitations recited in Claim 19 that were previously recited in Claim 1, these limitations are rejected using the same prior art and motivations as those used in the rejection of Claim 1.
With respect to the additional limitations, Nicholas further discloses:  an inner seating surface (23) on an inner valve seat (21), the inner valve seat (21) secured centrally to the valve guide (41; see Figure 1); and
a peripheral opening (45 or 18) providing a second branch of the flow path from the region above the valve element outward through the peripheral opening (see Figure 2).
Nicholas as modified by Morse in view of Claim 1 further teaches:  the one or more vents in the valve guide providing a first branch of flow path from a region above the valve element (Nicholas: 42) upward through the valve guide (Nicholas: 41), wherein the first branch passes into a lower end of each said vent (see the annotation of Figure 2 below; With the proposed modification of Nicholas, a second flow path would be defined within the valve guide above the cavity holding the spring biasing the discharge valve closed (as is being taught by Morse) which would define a branch of the flow path that would allow the fluid to flow from the region above the valve element (Nicholas: 42), into a lower end of the vent & upward through the valve guide (Nicholas: 41)).

    PNG
    media_image4.png
    439
    633
    media_image4.png
    Greyscale

Regarding Claim 20, Nicholas in view of Morse teaches the invention as disclosed above in Claim 19, wherein Nicholas further discloses:  wherein: the valve element (42) is an annular element (see Column 2 - Line 58; Nicholas describes the valve being a discharge valve disc, which would be in the form of an “annular element”)

Claims 3, 14 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas & Morse as applied to claims 1 & 20 above, and further in view of Nicholas (US 3,136,477 A) (Nicholas ‘477 hereinafter).
Regarding Claim 3, Nicholas in view of Morse teaches the invention as disclosed above in Claim 1, wherein while Nicholas does show how at least two springs are used to bias the discharge valve element (42) into the closed position (see Figure 1), Nicholas & Morse are silent regarding:  wherein: the plurality of springs are eight to sixteen springs per cylinder
HOWEVER, Nicholas ‘477 is also directed to a piston compressor (C-1) comprising a plurality of pistons (C-65) reciprocating within a cylinder (C-93) with an annular discharge valve element (C-58) that is biased by a plurality of springs (C-61) that are housed within corresponding cavities (C-60) defined within the valve guide (C-51), where there are at least eight springs per cylinder (see Figure 7 & the annotation of Figure 8 below; The examiner holds that Figure 8 of Nicholas ‘477 shows that there are eight drilled holes (C-60) arranged around the outer circumference of the cylinders, which would receive eight springs (C-61).).

    PNG
    media_image5.png
    412
    641
    media_image5.png
    Greyscale

The examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to have a plurality of springs disposed around the outer peripheral of the cylinder.  This is because the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP § 2144.04 - Paragraph VI.B.  FURTHERMORE, increasing the number of springs would allow for a more uniform biasing force be applied to the discharge valve element to ensure the entire annular valve element was properly seated against the valve seat.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor assembly of Nicholas to have at least eight springs per cylinder, as taught by Nicholas ‘477, since such a modification would have been obvious to a person having ordinary skill in the art (based on previous court decisions) and would more uniformly apply a closing biasing force against the annular valve element.
Regarding Claim 14, Nicholas in view of Morse teaches the invention as disclosed above in Claim 1, wherein while Nicholas as modified by Morse (in view of Claim 1) would teach the compressor of Claim 1, Nicholas & Morse are both silent regarding:  A method for manufacturing the compressor of claim 1, the method comprising: drilling to form the plurality of vents.  
HOWEVER, Nicholas ‘477 does describe in Column 3 - Lines 66-68 how a series of holes (C-60), which receive the springs (C-61), is formed in the valve plate (C-51) by drilling.  
So while Nicholas & Morse are both silent regarding how the various holes/vents are made in their valve guide, the examiner holds that it would have been well within the capabilities of a person having ordinary skill in the art at the effective filing date of the claimed invention that any holes formed in the valve guide can be made by drilling (as is being taught by Nicholas ‘477).  
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Nicholas (as modified by Morse to have a vent extending from the cavity formed in the valve guide) such that the vents were formed by drilling, as is taught by Nicholas ‘477.  This would provide the benefit of having the vents formed using a well-known process.
Regarding Claim 21, this claim is directed toward the same limitation that was recited in Claim 3 IN ADDITION TO “each spring is held by a respective spring pocket having an upper 
With respect to the limitations in Claim 21 that were previously disclosed in Claim 3, these limitations in Claim 21 are rejected under the same prior art and motivations as those used in the rejection of Claim 3.
With respect to the additional limitations, Nicolas in view of Morse (please note that Nicholas was modified in view of Claim 1 to have the secondary vent passage that extends vertically above the cavity containing the discharge valves spring, as taught by Morse) further teaches:  each spring is held by a respective spring pocket (Nicholas: 40’) having an upper end against which an upper end of the spring sits (Nicholas: Figure 2) with a respective vent of the one or more vents extending upward from a lower end at the pocket base to an open upper end at a surface of the valve guide (41; see the annotation of Figure 2 below).

    PNG
    media_image4.png
    439
    633
    media_image4.png
    Greyscale


Response to Arguments
The applicants arguments entered on June 08, 2021 have been fully considered by the examiner, but were not found to be persuasive.
The applicant has argued that the proposed combination of prior art discussed during the telephone interview held on May 19, 2021 (which is the same proposed combination of prior art used in the rejection of Claim 1 above) would actually increase clatter by reducing the cushioning provided by trapped gas.  The applicant refers to Column 3 - Lines 1-6 of Nicholas to support their argument, where this section describes how their invention addresses the clatter by the positioning of the lower ledge (43).  
The examiner respectfully disagrees with this argument because the section cited by the applicant makes no mention of using the cushioning of trapped gas to reduce the clatter.  
Nicholas describes how the “a cavity 40’ is formed in discharge valve cage 41 to function to reduce the more pronounced clatter of the discharge valve disc 42 mounted in the cavity 40’” (see Column 2 - Lines 55-58).  The “cavity 40’ formed in the discharge valve cage 41 is also provided with a shallow inner ledge or step 43 and a deeper outer ledge or step 44.  This provision allows the discharge valve to cock as is shown in Figure 2 of the drawings” (see Column 2 - Lines 61-66).  It is this “cocking” of the valve that reduces the clatter, NOT the “cushioning provide by trapped gas” as is being argued by the applicant.  This is because the “shallow inner ledge 43” is located closer to the discharge valve seat (23) which is what results in “the movement of the discharge valve disc on opening strikes against the lower ledge 43 and since this movement is reduced, this in effect substantially reduces the clatter during operation” (see Column 3 - Lines 1-4).  So when the discharge valve opens, the valve is only striking one 
For these reasons, the examiner did not find the applicants arguments to be persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/C.J.B/Examiner, Art Unit 3746     

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746